Proceeding pursuant to CPLR article 78 to review a determination of the respondents dated June 1, 1977, which found that petitioner demonstrated untrustworthiness, pursuant to section 79 of the General Business Law, and which ordered that its private investigator license be suspended for a period of one month or that $450 be paid to respondents. Petition granted, determination annulled, on the law, without costs or disbursements, charge dismissed and the fine paid by the petitioner is ordered remitted. There is no substantial evidence in the record to sustain respondents’ findings and conclusion that petitioner demonstrated untrustworthiness. Hopkins, J. P., Mangano, Rabin and Gulotta, JJ., concur.